Exhibit 10.60

 

TRADEMARK LICENSE AGREEMENT

This Agreement is made and entered into on the 22nd day of October 1986 between
Wizard Co., Inc., a corporation of the State of Delaware, with its principal
place of business at 900 Old Country Road, Garden City, Long Island, New York
11530 (hereafter referred to as “Licensor”), and Avis Europe plc, an English
company, registered number 1995619, with its principal place of business at Avis
House, Park Road, Bracknell, Berkshire, RG12 2EW, United Kingdom (hereafter
referred to as “Licensee”).

RECITALS

WHEREAS, Licensor holds all right, title and interest in the trademarks and
service marks, and the goodwill symbolized by such trademarks and service marks,
as well as all related registrations and applications, as listed in Appendix I
attached to this Agreement and made a part hereof;

WHEREAS, Licensee desires to use the trademarks and service marks listed in
Appendix I in connection with the goods and services stated in Appendix II; and

WHEREAS, Licensor desires to obtain from Licensee an initial royalty payment
representing the present value of the rights to be provided to Licensee by
Licensor over the term of this Agreement, plus certain other future royalties as
provided herein;

NOW, THEREFORE, in consideration of the mutual agreements set forth herein and
for other good and valuable consideration, the receipt and sufficiency of which
are hereby acknowledged, the parties hereto agree as follows:

ARTICLE I

 

1. DEFINITIONS

Whenever used in this Agreement, unless otherwise indicated, the terms quoted
below shall have the meaning ascribed to them in this Article I.

 

1.1 “Alternate Products and Services” shall mean any of the goods or services
listed in Appendix II, Part II, until and unless the same shall be deemed
Licensed Products and Services. Alternate Products and Services shall not
include any goods or services of any affiliate of Licensor offered under or in
connection with marks other than the Licensed Marks.

 

1.2 “Licensed Territory” shall mean that part of the world bounded to the west
of the Greenwich Meridian by a line running from the north pole to the south
pole along 30 degrees of Longitude (but including that part of the Azores and
Greenland which lies to the west of such line) and to the east of the Greenwich
Meridian by a line running from the north pole to the south pole along 60
degrees of Longitude (but including that part of the U.S.S.R. and Iran which
lies to the east of such line) but excluding the Republic of France, Madagascar
and the continent of Africa west of the Suez canal and the Red Sea.

 

1.3 “Licensed Marks” shall mean all trademarks and service marks and related
registrations and applications listed in Appendix I and, where the context so
admits, additional trademarks and service marks that the parties add thereto by
mutual agreement and the goodwill attached to such marks, but shall exclude any
trademarks and service marks and related registrations and applications which
have been assigned to Licensee pursuant to Section 10.1 and such exclusion shall
continue until such time (if any) as they shall have been reassigned pursuant to
Section 10.5.



--------------------------------------------------------------------------------

1.4 “Licensed Products and Services” shall mean any of the goods or services
listed in Appendix II, Part I, and any Alternate Products and Services deemed
Licensed Products and Services pursuant to Section 2.12.

 

1.5 “Sublicensees” shall mean persons or entities who are licensed by Licensee
or by Sublicensees to use the Licensed Marks in connection with the sale or
distribution of the Licensed Products and Services.

ARTICLE II

 

2. GRANT OF LICENSE

 

2.1 Subject to the terms and conditions set forth in this Agreement, Licensor
grants to Licensee the exclusive right to use the Licensed Marks solely in
connection with the sale or distribution of the Licensed Products and Services,
and Licensee accepts this license subject to the following terms and conditions.

 

2.2 The license hereby granted extends only to the Licensed Territory.

 

2.3 Licensee may sublicense the rights granted within the Licensed Territory
provided that each Sublicensee enters into an agreement (a “Sublicense
Agreement”) with the Licensee or its Sublicensee incorporating terms provided
for in Section 2.9 hereof. This right to sublicense is personal to Licensee and
is granted hereunder only to the named Licensee and to Sublicensees licensed
directly by Licensee. Licensee shall promptly notify Licensor in writing of the
name and address of all Sublicensees and shall promptly provide Licensor with
copies of all Sublicense Agreements between Licensee or any Sublicensee and such
Sublicensees.

 

2.4 Licensee recognizes the value of the goodwill associated with the Licensed
Marks and acknowledges that the Licensed Marks and all rights in them and the
goodwill pertaining to them throughout the world belong exclusively to Licensor,
and that the Licensed Marks have secondary meaning in the trade and to customers
and purchasers and prospective customers and purchasers of the Licensed Products
and Services.

 

2.5 Licensee agrees that it will not, and will use its best efforts so that its
Sublicensees will not, during the term of this Agreement (a) do anything either
by an act of omission or commission which might impair, jeopardise, violate or
infringe the Licensed Marks; (b) claim adversely to Licensor or anyone claiming
through Licensor any right, title or interest in and to any of the Licensed
Marks in the Licensed Territory, or anywhere else in the world; (c) misuse or
harm or bring into dispute the Licensed Marks; (d) register or apply for
registration in the United States, any state thereof, or anywhere else in the
world, of any of the Licensed Marks or any other mark which is, in Licensor’s
reasonable opinion, the same as or confusingly similar to any of the Licensed
Marks. Licensee further agrees that it will not, and will use its reasonable
efforts so that its Sublicensees will not, after this Agreement has terminated,
perform any of the actions set forth in (a) through (d) above.

 

2.6 Licensee agrees that its use and the use by its Sublicensees of the Licensed
Marks shall inure to the benefit of Licensor, and neither Licensee nor its
Sublicensees shall at any time acquire any rights in the Licensed Marks. Any
application to register the Licensed Marks or any mark confusingly similar to
any of the Licensed Marks,



--------------------------------------------------------------------------------

2.7 Licensee shall execute, and shall use its best efforts to cause any
Sublicensee to execute, any documents deemed reasonably necessary by Licensor to
obtain protection for the Licensed Marks or to maintain their continued validity
and enforceability based upon the use thereof by the Licensee or any
Sublicensee.

 

2.8 Licensee agrees that it and, to its best efforts, its Sublicensees shall use
the Avis name and related trademarks in connection with such Licensed Products
and Services as are provided by it, and shall not use any other trademark or
service mark in combination with the Licensed Marks without the prior written
consent of Licensor, which consent shall not be unreasonably withheld.

 

2.9 Each Sublicense Agreement shall provide that (a) the License granted thereby
does not extend beyond the Licensed Territory or some part thereof, (b) the
Licensed Marks covered thereby may be used solely in connection with the sale or
distribution of Licensed Products and Services, (c) the Sublicensee agrees to
maintain the quality standards established by Licensor and described in Article
V of this Agreement, to preserve and protect the Licensed Marks and to provide
information and assistance to Licensee with respect to matters as to which
Licensee must inform and assist Licensor under this Agreement, (d) the.
Sublicense Agreement shall terminate not later than the expiry of this
Agreement, and (e) the Sublicensee shall observe terms having the same effect as
those contained in Sections 2.5, 2.6, 2.7, 2.8 and 8.10 hereof. The Sublicense
Agreement shall also provide for the grant of rights to use the Avis System
pursuant to the License Agreement of even date herewith (the “System License
Agreement”) between Avis Rent A Car System, Inc. (“ARACS”) and Licensee, and for
other related rights, but shall not grant to the Sublicensee any rights with
respect to the Licensed Marks which exceed the rights granted by Licensor to
Licensee by this Agreement. At the request of Licensor, the Sublicense Agreement
or an additional appropriate agreement between the Licensor or the sublicensor
and the Sublicensee shall be entered into in form suitable for recording as a
registered user or similar agreement. Licensee is free to determine all other
terms of the Sublicense Agreement provided that the same are not in conflict
herewith and with the System License Agreement.

 

2.10 Licensor shall take all necessary action, as requested by Licensee, to
obtain protection for the Licensed Marks by registration thereof, shall maintain
all the Licensed Marks in force, throughout the Licensed Territory, and shall
execute any documents deemed reasonably necessary for such purpose by Licensee.
All such action shall be taken at the sole cost and expense of Licensee, except
to the extent that the Licensed Marks are being used by Licensor in the Licensed
Territory with respect to Alternate Products and Services. Licensee’s obligation
hereunder to reimburse costs and expenses of Licensor shall be limited to
obligations, evidence of which is provided to Licensee, incurred by Licensor to
third parties, and shall not include direct staff costs and overhead of
Licensor.

 

2.11 Nothing in this Agreement shall prevent either party, its licensees or
sublicensees from using the Licensed Marks in activities conducted pursuant to
the Joint Promotion Agreement dated the date hereof between Licensee and ARACS
outside their respective territories for the purpose of identifying, advertising
or promoting their activities as conducted within their respective territories.

 

2.12

If there shall be proposed at any time the distribution or sale by Licensee of
any of the Alternate Products and Services in the Licensed Territory using the
Licensed Marks, such Alternate Products and Services shall be deemed Licensed
Products and Services, provided that at such time the parties shall agree upon
(a) a royalty in an amount equal to that then being customarily paid for similar
newly-issued licenses in connection with similar products and services to be
paid by Licensee to Licensor in connection with such uses of the Licensed Marks,
and (b) standards and systems for the distribution and sale of



--------------------------------------------------------------------------------

 

such Alternate Products and Services appropriate to and consistent with the
Licensed Marks and their protection and enhancement as provided in the
Guidelines. If Licensee shall not wish to license the Licensed Marks for use in
connection with such Alternate Products and Services, Licensor shall thereafter
be free to license the Licensed Marks to others for such use. If Licensor and
Licensee shall be unable to agree to the ~terms of the use of the Licensed Marks
for Alternate Products and Services after good faith bargaining within a
reasonable period of time, the matter shall be referred to review and
arbitration under the terms of the Review and Arbitration Agreement between the
parties and others dated [ ] (the ‘Review Agreement. “) Licensor does not
warrant by any provision of this Agreement that it has the power to grant the
right to use the Licensed Marks in connection with any of the Alternate Products
and Services.

 

2.13 Notwithstanding Section 2.12, if Licensor or any of its affiliates which
are otherwise entitled to use the Avis name are at the time of a proposal under
Section 2.12 engaged in the distribution and sale of such Alternate Products and
Services anywhere in the world, and intend to engage in the same directly in the
Licensed Territory and Licensee neither is then engaged in nor has carried out a
detailed feasibility study or other substantial action sufficient to demonstrate
that it has a firm present intention to engage in, such distribution and sale,
Licensor shall not be obligated to license the Licensed Marks to Licensee for
use in connection with such Alternate Products and Services, and Licensor or its
affiliates can distribute and sell such Alternate Products and Services using
the Licensed Marks. Licensor will give reasonable notice to Licensee of the
intention of it or its affiliates to so use the Licensed Marks. If Licensor
shall thereafter decide to license the Licensed Marks for use in connection with
Alternate Products and Services to which the preceding sentence is applicable,
other than Licensed Marks which Licensor is free to license to others pursuant
to Section 2.12, prior to entering into any license agreement with another
person, Licensor shall offer to Licensee for a period of ninety (90) days the
opportunity to enter into such an agreement on substantially the same terms. Any
dispute arising under this Section 2.13 shall be referred to review and
arbitration under the terms of the Review Agreement.

 

2.14 Licensee shall not use the Licensed Marks in connection with the sale or
distribution of any products or services other than the Licensed Products or
Services, but nothing in this Agreement shall prevent Licensee from engaging in
the sale or distribution of any such other products or services in such a manner
as not to use or adversely affect the Licensed Marks.

 

2.15 Until the expiration of a period of six (6) months from the date of
execution of this Agreement, neither Licensor nor any of its affiliates
otherwise entitled to use the Avis name shall engage in or license the
distribution and sale of any products or services in the Licensed Territories,
other than (a) products or services listed on Appendix III, Part I, (b) products
or services listed on Appendix III, Part II with respect to which Licensor and
Licensee have bargained in good faith to reach an agreement under which Licensee
participates with Licensor on a reasonable basis in the costs and benefits of
such distribution and sale, and (c) other products or services mutually agreed
to by Licensor and Licensee.

 

2.16 Nothing in this Agreement shall prevent Licensee from accepting from ARACS
the assignment of certain license Agreements with sublicensees predating this
Agreement or acting thereunder in accordance with the existing terms of such
agreements and the related assignment and assumption agreements between Licensee
and ARACS.

 

2.17 Nothing in this Agreement shall prevent Licensor, its licensees or
sublicensees from engaging in the distribution and sale of Alternate Products
and Services without using any of the Licensed Marks in connection therewith.



--------------------------------------------------------------------------------

ARTICLE III

 

3. GENERAL INDEMNIFICATION PROVISIONS

 

3.1 All claims for indemnification under this Agreement in respect of any third
party claim shall be asserted and resolved as provided in this Section 3.

 

3.2 In the event that any third party claim or demand (a “Claim”) for which
either party (“Indemnitor”) may be liable under this Agreement to indemnify the
other party (“Indemnitee”) is asserted against or sought to be collected from
Indemnitee, Indemnitee shall as promptly as practicable inform Indemnitor in
writing of the Claim, and shall provide such details of the Claim (including
amount, if known) and any documents relating thereto as are then available to it
(the “Claim Notice”). The failure on the part of Indemnitee to give a Claim
Notice promptly shall not relieve the Indemnitor of any indemnification
obligations hereunder unless, and then only to the extent that, the Indemnitor
is materially prejudiced thereby.

 

3.3 The Indemnitor shall have 15 days from delivery of the Claim Notice (the
“Notice Period”) to inform Indemnitee whether or not it desires to conduct the
defence of the Claim, in which case Indemnitor shall, at its sole cost and
expense, have the right to defend Indemnitee by appropriate proceedings and by
counsel reasonably acceptable to Indemnitee and shall have the sole power to
direct and control such defence; provided that Indemnitee may participate in
such defence at its sole cost and expense.

 

3.4 Indemnitee shall not settle a Claim for which it is indemnified by
Indemnitor unless Indemnitor does not defend Indemnitee against such Claim,
except that Indemnitee shall have the sole right to defend, settle or compromise
a Claim with respect to which it has waived its right to indemnification
pursuant to this Agreement.

 

3.5 If Indemnitor does not serve notice under Section 3.3 during the Claim
Period, Indemnitee may take such steps as are reasonable to defend itself
against a Claim and to settle or compromise such Claim.

 

3.6 Unless Indemnitee agrees (such agreement not to be unreasonably withheld)
Indemnitor may settle or compromise actions and consent to entry of judgments
only on terms providing for the delivery of the claimant or plaintiff of a duly
executed written unconditional release of Indemnitee from all liability in
respect of such action.

 

3.7 During the Notice Period, Indemnitee may, without prejudicing its right to
indemnification, take reasonable actions to preserve all and any rights with
respect to the subject matter of a Claim notified to Indemnitor.

 

3.8 Indemnitee will provide all assistance and access to all documents and
personnel reasonably required by Indemnitor in connection with the Defence of
any Claim.

ARTICLE IV

 

4. INDEMNIFICATION BY LICENSEE

 

4.1 Licensee shall indemnify and hold Licensor harmless from and against any and
all damages, claims, losses, costs and expenses (including reasonable attorneys’
fees) arising out of, caused by or connected directly or indirectly with any
breach or non-performance by Licensee of any of its obligations hereunder. The
foregoing shall not limit or negate any rights of indemnity Licensor may have
from Licensee under any other agreement between them.



--------------------------------------------------------------------------------

4.2 Subject to Article III, the indemnifications set forth in this Article IV
shall survive the termination of this Agreement.

ARTICLE IV

 

5. QUALITY CONTROL

 

5.1 Licensee agrees that all artwork, designs, labels, tags, brochures and other
advertisements and promotional material employing the Licensed Marks, whether
used in radio, television, or print media, and measures taken by Licensee and
the Sublicensees to identify themselves as licensees of Licensor, shall be in
accordance with written guidelines (“Guidelines”) furnished from time to time by
Licensor to Licensee, which Guidelines may be updated or modified at any time by
Licensor during the term, including renewals, of this Agreement. The style and
manner in which the Licensed Marks are used in advertisements or other
promotional materials used by Licensor and Licensee or any subsidiary with the
approval of Licensor prior to the date of this Agreement are deemed Acceptable
Uses of the Licensed Marks. Licensee and any Sublicensee shall have the right to
use the Licensed Marks in advertisements or other promotional materials in a
manner consistent in all material respects with such Acceptable Uses and the
Guidelines so as to give the Licensed Marks full and favourable prominence and
publicity. Any changes in the Acceptable Uses or in the Guidelines may only be
made by Licensor on prior notice to Licensee, providing for transition periods
and rules for phase out of obsolete materials which shall be reasonable in light
of the cost and effort required of Licensee and the Sublicensees to effect such
changes. Licensee and all Sublicensees shall submit to Licensor for Licensor’s
written approval any advertisement or promotional material which uses the
Licensed Marks in a style or manner that is significantly different from the
Acceptable Uses or the Guidelines. Licensee further agrees that representative
samples of other uses of the Licensed Marks by Licensee or any Sublicensee shall
be submitted to Licensor upon request. Should Licensor at any time reasonably
object to any advertisement or other promotional material of the Licensee or
Sublicensees as being in violation with the Acceptable Uses or the Guidelines,
Licensee shall, at its own expense, cure such violations promptly.

 

5.2 Licensee agrees that the Licensed Products and Services sold, distributed or
provided by Licensee and the Sublicensees will be of such quality as to protect
the goodwill of the Licensed Marks; and will be provided, sold and/or
distributed in accordance with all applicable laws.

 

5.3 Licensee agrees that Licensor and/or its designated agents or
representatives may enter the premises of Licensee or any of its Sublicensees at
any reasonable time to inspect the premises and observe the conduct of business
and rendering of services to insure compliance with the quality standards
outlined in this Agreement.

 

5.4 Licensee agrees that in connection with each Licensed Product or Service
sold or offered by it or its Sublicensees and all tags, labels, containers,
packaging, advertising, promotional or display materials containing or referring
to the Licensed Marks, Licensee and its Sublicensees shall where and to the
extent necessary under local law to protect the status of the Licensed Marks
apply the appropriate legend indicating the status of the Licensed Marks and the
fact (if it be the case) that the marks are registered.

 

5.5 Licensee and Licensor agree to monitor the activities of their licensees and
sublicensees (including sublicensees thereof) to insure compliance with the
standard worldwide Guidelines established by Licensor and the requirements of
this Article V of the Agreement.



--------------------------------------------------------------------------------

ARTICLE VI

 

6. REPRESENTATIONS. WARRANTIES AND COVENANTS OF LICENSOR

 

6.1 Licensor hereby represents and warrants to Licensee

 

  (a) that the execution, delivery and performance of this License Agreement
have been duly authorized and approved by the Board of Directors of Licensor and
this License Agreement represents the valid and binding agreement of Licensor;

 

  (b) that it is engaged exclusively in the businesses of (i) owning, using,
maintaining, protecting and licensing the use of certain trademarks and service
marks, including the Licensed Marks, and (ii) owning, developing operating,
using, maintaining, protecting and licensing the use of certain computer
hardware and software systems; and

 

  (c) that it is the beneficial owner of the Licensed Marks, that all of the
Licensed Marks are registered in its name or the name of a predecessor owner,
and will be registered in its name as soon as practicable, and that it has
advised Licensee in writing in all rights or claims of third parties known to it
which may adversely affect the rights granted to Licensee, to the extent that
the Licensed Marks are used in connection with the Licensed Products and
Services on the date of initial execution of this Agreement.

 

6.2 Licensor covenants that, for the term of this Agreement, it (i) will
continue to conduct its businesses as described in Section 6.1(b) (the “Existing
Businesses”) in the ordinary and usual course, (ii) will use its best efforts to
preserve intact its organisation, and (Hi) will engage in and conduct only the
Existing Businesses and such other businesses as are reasonably related to the
Existing Businesses.

 

6.3 Licensor further covenants that it will not assign, encumber or otherwise
part with possession or control of any of the Licensed Marks or enter into any
other agreement with respect to the Licensed Marks, except subject to this
Agreement, which may in any way adversely affect the rights of Licensee or the
Sublicensees under this Agreement, except that nothing herein shall require
Licensor to maintain or undertake registrations of Licensed Marks or other
protective actions otherwise than in accordance with Section 2.10. Nothing in
this Agreement shall obligate Licensee to pay any expense incurred by Licensor
with respect to the registration or protection of any Licensed Mark if Licensee
shall previously have advised Licensor in good faith that in its opinion such
expense is unnecessary or inadvisable to protect its rights under this
Agreement.

ARTICLE VII

 

7. INFRINGEMENT ACTIONS

 

7.1 In the event that litigation involving the Licensed Marks is instituted or
threatened against Licensee or any Sublicensee, Licensee shall promptly notify
Licensor, and Licensor shall defend such litigation with the utmost vigour.
Licensor shall take such other protective measures as shall be requested by
Licensee to preserve and protect Licensee’s right to use the Licensed Marks as
provided by this Agreement. Licensee shall bear any cost or expense in
connection with such litigation or protective measures to the extent that it
requests that the same be defended or undertaken, but shall have no obligation
to pay costs of, any litigation or measure which Licensor shall undertake after
being advised by Licensee in good faith that it considers such litigation or
measure unnecessary or inadvisable to protect its rights under this Agreement.
Licensor shall conduct litigation or protective measures paid for by Licensee in
a manner approved by Licensee, which approval shall not be unreasonably
withheld.



--------------------------------------------------------------------------------

7.2 Licensor and Licensee agree to cooperate in their efforts to defend and
enforce the Licensed Marks and to maintain the Licensed Marks as valid. Licensee
shall notify Licensor promptly in writing of any potential or actual
infringements or imitations by others of the Licensed Marks or of actions by
others described in clauses (a) through (d) of Section 2.5 as may come to the
Licensee’s attention, and shall require the Sublicensees to do the same. Neither
Licensee nor any Sublicensee shall initiate any suit or take any action in
connection with such infringement or imitation without the prior consent of
Licensor, provided that if Licensor shall fail to take necessary protective
action promptly, Licensee may take such action as it deems necessary to preserve
and protect the ownership by Licensor of the Licensed Marks as well as the right
of Licensee and the Sublicensees to use them as provided in this Agreement. To
the extent requested by Licensor, Licensee and the Sublicensees shall assist in
the investigation and conduct of any legal action or other measure to defend or
enforce the Licensed Marks in the Licensed Territory.

ARTICLE VII

 

8. TERM AND TERMINATION

 

8.1 This Agreement shall become effective upon the date hereof and shall remain
in force for fifty (50) years from the last day of the month immediately
following the date hereof unless terminated in accordance with the provisions of
this Agreement.

 

8.2 In the event that a petition is presented against Licensee for its
liquidation and such petition is not dismissed within ninety (90) days, or
Licensee shall make an assignment for the benefit of, or enter into any
composition or arrangement with, creditors, or a receiver, trustee or liquidator
shall have been appointed for the business of Licensee, or if bankruptcy,
reorganisation, insolvency or arrangement proceedings under any other laws
relating to the relief of debtors shall be commenced by or against Licensee and
shall not be dismissed within ninety (90) days, this Agreement shall terminate
immediately and automatically without any prior notice to Licensee, provided
however, in the event of such termination, Licensee, its receivers,
representatives, trustees, agents, administrators, successors and/or assigns may
continue to use the Licensed Marks with the consent of and under the specific
instructions of Licensor.

 

8.3 If any person or entity, other than Licensor or any of its affiliates, who
is or controls, is controlled by or is under common control with a competitor of
Licensor or Licensee acquires control, directly or indirectly, of thirty-five
percent (35%) or more of the capital stock of Licensee or of any successor in
interest to Licensee or of the direct or indirect right to exercise the voting
rights of such capital stock, Licensor may, in its sole discretion, terminate
this Agreement immediately on written notice to Licensee. For the purposes of
this Section, a “competitor” shall mean any person or company who owns or
operates a business under an international, national or regional vehicle rental
system other than the Avis System, if such business, including agents or
licensees thereof, (i) is carried on at more than 300 rental locations and
(ii) is operating more than 12,000 vehicles, provided that a person or company
engaged primarily in leasing of vehicles for terms of more than one year shall
not be considered engaged in vehicle rental.

 

8.4 If the System License Agreement shall terminate for any reason, this
Agreement shall terminate immediately and automatically without any prior notice
to Licensee.

 

8.5 The termination of this Agreement pursuant to Section 8.2n or 8.4 hereof
shall not cause the termination of any Sublicense where the Sublicensee is in
compliance with the terms of this Agreement, including without limitation the
Guidelines; provided, however, that in the event of such termination of this
Agreement the Sublicensees shall become direct licensees of the Licensor and of
ARACS, as appropriate, and Licensee shall enter into such agreements and make
such certificates and filings as shall be reasonably necessary or advisable to
accomplish the same.



--------------------------------------------------------------------------------

8.6 If Licensee should breach any provision of this Agreement in any material
respect, including without limitation the quality standards set forth in Article
V, Licensor shall have the right to terminate this Agreement by giving ninety
(90) days’ prior written notice of intention to terminate to Licensee, which
notice shall specify the breach and intention to terminate if the breach has not
been cured during such period. If such breach is not cured within such period,
Licensor may deliver to Licensee a notice of termination stating that there has
been no cure and that termination will be effective at the expiration of thirty
(30) days after the date of such notice. This Agreement and all rights granted
hereunder to Licensee shall terminate automatically at the end of such thirty
(30) day period, subject to the pro rata adjustments set forth in Section 8.9.
The foregoing rights and remedies are in lieu of and not in addition to any
other rights and remedies available at law or in equity.

 

8.7 If Licensor should breach any provisions of this Agreement in any material
respect, Licensee shall have the right to terminate this Agreement by giving
ninety (90) days’ prior written notice thereof to Licensor which notice shall
specify the breach and intention to terminate if the breach is not so cured
within such period. If such breach is not cured within such period, Licensee may
deliver to Licensor a notice of termination stating that there has been no cure
and that termination will be effective at the expiration of thirty (30) days
after the date of such notice. This Agreement and all obligations of the
Licensee hereunder to Licensor shall terminate without further notice at the end
of such thirty (30) day period, subject to the pro rata adjustment set forth in
Section 8.9. The foregoing rights and remedies are in lieu of and not in
addition to any other rights and remedies available at law or in equity.

 

8.8 Licensee acknowledges that its failure (except as otherwise provided herein)
to cease the sale or distribution of the Licensed Products and Services
utilizing the Licensed Marks and to perform its obligations under Section 8.10
on the termination or expiration of this Agreement will result in immediate and
irremediable damage to Licensor. Licensee acknowledges and admits that there is
no adequate remedy at law for such failure, and Licensee agrees that in the
event of such failure, Licensor shall be entitled to equitable relief by way of
temporary or permanent injunctions, and such other further relief as any court
with jurisdiction may deem just and proper.

 

8.9 In the event of any termination under this Article VIII, Licensee shall be
entitled to a pro rata adjustment of the royalty to be paid pursuant to
Section 2.12 for the month during which the termination occurred, provided
however, that Licensee shall pay the greater of the pro rata adjusted royalty
and the actual accrued royalty for that month.

 

8.10 Licensee shall within thirty (30) days after termination of this Agreement
use its best efforts to change the name of Licensee and to cause each of its
Sublicensees to change its name~ if necessary, so that the word “Avis” or any
other Licensed Mark, or the phonetic equivalent in any language, shall not
appear therein.

ARTICLE IX

 

9. ROYALTY

 

9.1 Licensee shall pay, as consideration for the license granted hereunder, a
royalty of Fifteen Million Pounds Sterling (15,000,000 PS) to be paid within
thirty (30) days after the date of execution of this Agreement. In addition,
Licensee shall pay a royalty or each use of the Licensed Marks or related or
similar marks in connection with any Alternate Products and Services which may
become Licensed Products and Services pursuant to this Agreement.



--------------------------------------------------------------------------------

9.2 Unless otherwise agreed by the parties, royalty payments shall be due and
payable monthly no later than thirty (30) days after .the end of the calendar
month to which they relate, and shall be accompanied by a statement, signed by
an officer of the Licensee, describing in detail the exact manner in which the
payment was calculated. Licensor shall have access during reasonable business
hours and upon reasonable prior notice to examine the books, records and other
data relating to the calculation of the royalty payment.

 

9.3 There shall be added to any payments made by Licensee hereunder amounts
equal to any value added, sales or use or other equivalent indirect taxes levied
on Licensor in connection with such charges (other than taxes on profits or
income) which may be imposed after the date of this Agreement.

 

9.4 Each party shall endeavor to make all payments due hereunder free and clear
of any withholding taxes, and both parties will join in making any necessary
applications to any relevant taxing authorities to obtain the benefit of any
exemption or relief from the imposition of a withholding obligation which may be
available. Where either party is obliged by law to make any withholding it will
provide to the other a withholding certificate from the revenue authority to
which it accounts for such withholding, and will increase the payment to the
other party by such amount as may be necessary so that, after taking into
account any benefit derived by such other party from resulting tax credits, the
amount received by such other party shall not be less than it would have been
absent such withholding.

ARTICLE IX

 

10. ASSIGNMENT

 

10.1 At any time from time to time after the occurrence of any of the events
described in Section 10.3 Licensor shall immediately upon receipt of Licensee’s
request and at Licensee’s expense execute all and any documents necessary to
assign to Licensee full right, title and interest to and in those of the
Licensed Marks which are (i) in any country for the time being a member of the
European Economic Community, (ii) in respect of any class of goods and services
which includes any of the Licensed Products and Services; to the extent
possible, such classes shall be drawn so as not to include goods and services
other than the Licensed Products and Services, and (iii) affected by the events
described in Section 10.3.

 

10.2 Licensor hereby irrevocably appoints Licensee as its-attorney-in-fact in
its name and on its behalf to execute in such form as Licensee may approve any
and all assignments, transfers, consents, directions and other documents of
whatever kind as may be reasonably necessary to give effect to the assignments
described in Section 10.1, and hereby ratifies and affirms that which Licensee
shall do by virtue of the power hereby conferred.

 

10.3 The events referred to in Section 10.1 are the following:

 

  (i) the making of any award, judgment or order (whether final or interim) by
any national court or the European Court of Justice (excluding any made pursuant
to an ex parte application) which restricts or invalidates the exclusivity of
the rights granted to Licensee under Section 2.1; or



--------------------------------------------------------------------------------

  (ii) the issue by the Commission of the European Communities of a Statement of
Objections which includes an objection to the exclusivity of the rights granted
to Licensee under Section 2.1; or

 

  (iii) the grant by Licensor to any third party or the exercise by Licensor of
any rights (which rights shall be continuing after 30 days notice by Licensee to
Licensor) inconsistent with the exclusive rights granted to Licensee under
Section 2.1 to use the Licensed Marks in connection with the goods or services
listed in Appendix II, Part I; or

 

  (iv) the issue by the Commission of the European Community of a decision, or
the making of any award, judgment or order by any national court or the European
Court of Justice which is final and against which no appeal can be made, in
either case which both (a) restricts or invalidates the exclusivity of the
rights granted to Licensee and (b) invalidates in whole or in part (whether
prospectively or retrospectively) an assignment of marks which has been or may
be executed pursuant to Section 10.1 but it is reasonably anticipated that such
decision would not have invalidated such assignment in the absence of the
obligation of Licensee to reassign such marks under Section 10.5.

 

10.4 In the event of any assignment pursuant to Section 10.1 Licensee shall
grant forthwith and from time to time upon request a paid-up exclusive license
to use any of the marks assigned to it pursuant to Section 10.1 in connection
with the sale and distribution of all products and services other than the
Licensed Products and Services. Such license shall be in a form which shall
contain such quality control and other provisions as are necessary in law to
protect Licensee’s rights to such marks and shall continue until the date of any
reassignment pursuant to Section 10.5 or, if no such reassignment occurs,
indefinitely.

 

10.5 Subject to Section 10.9, if any mark is assigned to Licensee pursuant to
Section 10.1 as a result of the occurrence of any event described in
Section 10.3(i) or 10.3(ii) Licensee shall immediately upon receipt of
Licensor’s request at any time from time to time after the occurrence of any of
the events or the date described in Section 10.7 at Licensor’s expense execute
all and any documents necessary to re-assign to Licensor full right, title and
interest to and in such mark.

 

10.6 Licensee hereby irrevocably appoints Licensor as its attorney-in-fact in
its name and on its behalf to execute in such form as Licensor may approve any
and all assignments, transfers, consents, directions and other documents of
whatever kind as may be reasonably necessary to give effect to the assignments
described in Section 10.5, and hereby ratifies and affirms that which Licensor
shall do by virtue of the power hereby conferred.

 

10.7 The events and date referred to in Section 10.5 are any of the following:

 

  (i) where the assignment of the Licensed Marks took place as a result of the
occurrence of an event described in Section 1O.3(i), the making of an award,
judgment or order which is final and against which no appeal can be made, which
confirms the validity for the duration of this Agreement of the exclusive rights
granted to Licensee hereunder; or

 

  (ii) where the assignment of the Licensed Marks took place as a result of the
occurrence of the event described in Section 10.3(ii), the issue by the European
Commission of a negative clearance or an exemption confirming the validity for
the duration of this Agreement of the exclusive rights granted to Licensee
hereunder; or



--------------------------------------------------------------------------------

  (iii) where the assignment of the Licensed Marks took place as a result of the
occurrence of any of the events described in Section 10.3(i) or 10.3(ii),
30 November 2036, or

 

  (iv) where the assignment of the Licensed Marks took place as a result of the
occurrence of any of the events described in Section 1O.3(i) or 10.3(ii), the
termination of this Agreement by Licensor or Licensee, whether automatically or
in exercise of a right of termination granted hereunder

 

10.8 The rights of Licensee under Section 10.1 shall be suspended and the
appointment under Section 10.2 shall be of no effect during any period for which
an exemption issued by the Commission of the European Communities confirming the
validity of the exclusive rights granted to Licensee hereunder remains in
effect.

 

10.9 If (i) any marks are assigned to Licensee as a result of the occurrence of
an event described in Section 10.3(iii) or 10.3(iv) or (ii) if after marks have
been assigned to Licensor as a result of the occurrence of an event described in
Section 10.3(i) or 10.3(ii), an event described in Section 10.3 (iii) or 10.3
(iv) occurs, then in either case, Licensee shall have no obligation to reassign
any marks to Licensor at any time.

ARTICLE XI

 

11. RELATIONSHIP OF THE PARTIES

 

11.1 Nothing contained herein shall be construed to place Licensor, Licensee and
Sublicensees in an agency relationship or a partnership or joint venture
relationship. Nothing in this’ License Agreement authorises Licensor, Licensee
or Sublicensees to make any contract, agreement, warranty or representation on
behalf of any of the others or to incur any debt or other obligation in any of
the other’s names. Licensor, Licensee or Sublicensees shall not assume liability
for, or be deemed liable hereunder as a result of, any such action, or by reason
of any act of omission of any of the others hereunder, or any claim or judgment
arising therefrom.

 

11.2 This Agreement is personal to the parties and neither party may assign,
sell, transfer, sub-contract or otherwise part with this Agreement or any right
or obligation under it (“Assignment”) without the other party’s prior written
consent except as provided in the Master Acquisition Agreement dated 7 February
1997 between Avis Europe plc, HFS Incorporated, Avis International Limited and
Avis Rent A Car System, Inc.

 

11.3 It shall be a condition of any Assignment by Licensee that Licensee shall
at the same time assign to the proposed assignee the System License in respect
of the Territory dated the same date as this Agreement between Licensee and Avis
Rent A Car System, Inc., together with all of its rights and obligations under
all sublicenses granted under this Agreement.

 

11.4 After the effective date of any Assignment in accordance with this
Section 11, references in this Agreement to the assignor shall be read and
construed as references to assignee, (including, without limitation, in the case
of an Assignment by Licensee, the reference to ‘named Licensee’ in Section 2.3)
but without prejudice to the rights of either party in relation to any breach by
the other party of any obligations under this Agreement prior to the date of
assignment.

 

11.5 Any Assignment in respect of which the provisions of this Section are not
complied with shall be void.



--------------------------------------------------------------------------------

ARTICLE XII

 

12. FORCE MAJEURE

If either party is rendered unable, wholly or in part, to carry out any of its
duties or obligations under this Agreement, other than a payment of money due,
by reason of “FORCE MAJEURE” (as hereinafter defined), such party shall promptly
give written notice to the other party (such notice briefly to describe the
circumstances causing such inability), and thereafter, to the extent that the
party giving such notice is unable to perform such duty or obligation by reason
of the specified circumstances, it shall be excused from performance during, but
no longer than, the continuance of such circumstances. As used here, “FORCE
MAJEURE” means and includes interference by any government, state or local
authority, war, strike, lockouts, riot, or epidemic, disease, flood and other
acts of God, or any other circumstances whatsoever, whether ejusdem generis to
the foregoing cause or not, over which Licensor or Licensee (as the case may be)
have no control.

ARTICLE XIII

 

13. NOTICES

All notices and statements to be given or information furnished, shall be given
to or made at the respective addresses of the parties set forth below unless
notification of a change of address is given in writing, and the date of mailing
shall be deemed the date the notice or statement is given.

LICENSOR

Wizard Co., Inc

900 Old Country Road

Garden City, Long Island New York 11530

Attention: General Counsel

with a copy to:

HFS Incorporated

6, Sylvan Way Parsippany

New Jersey 07054 Attention: General Counsel

LICENSEE

Avis Europe pIc Avis House

Park Road

Bracknell

Berkshire RG122EW

United Kingdom

Attention: Company Secretary

ARTICLE XIV

 

14. REGISTRATION

 

14.1

Any provision of this Agreement or of any agreement or arrangement of which it
forms part by virtue of which the agreement or arrangement constituted by all of
the foregoing is subject to registration under the English Restrictive Trade
Practices Act of 1976 shall not take effect until the day after that on which
particulars of such agreement or arrangement shall have been delivered to the
Director General of Fair Trading in



--------------------------------------------------------------------------------

 

accordance with the provisions of that Act. If such particulars are not so
delivered within three months of the date of execution of this Agreement any
such provision shall be void. The parties shall use their respective best
efforts to comply with the requirements of such Act relating to the delivery of
such particulars.

 

14.2 The parties agree to cooperate to file promptly following signature hereof
a joint notification to the Commission of the European Community applying for
negative clearance or, in the alternative, exemption for this Agreement. The
parties agree each to use their best efforts to secure a negative clearance or,
in the alternative, exemption for this Agreement and to reach joint agreement on
all submissions to be made to the Commission in connection therewith.

ARTICLE XV

 

15. MISCELLANEOUS

 

15.1 Amendments None of the—terms of this License Agreement can be amended or
modified except by an express agreement in writing signed by both parties.

 

15.2 Governing Law It is agreed that this Agreement shall be governed, and
construed in accordance with, the laws of the State of New York applicable to
agreements made and to be wholly performed therein and/or, where applicable, the
laws of the United States of America. The courts of New York have jurisdiction
over any dispute arising under this Agreement.

 

15.3 Entire Agreement This Agreement contains all the terms and conditions of
the agreement between the parties concerning the subject matter hereof and
supersedes all previous agreements and understandings concerning the same. There
are no verbal statements, representations, or warranties with respect to the
subject matter of this Agreement which have not been embodied in this Agreement.

 

15.4 Severability If any clause or condition or part thereof in this Agreement
shall be found to be invalid, ineffective or unenforceable the invalidity,
ineffectiveness or unenforceability of such condition shall not:

 

  (i) in the case of an invalid, ineffective or unenforceable part of a
condition, either affect the remainder of the condition of which such invalid,
ineffective or unenforceable part forms part or any other conditions; or

 

  (ii) in the case of an invalid, ineffective or unenforceable condition affect
any other condition;

and accordingly all such conditions or parts thereof not affected by such
invalidity, ineffectiveness or enforceability shall remain in full force and
effect.

 

15.5 Waiver The failure of the party to insist upon strict adherence to any term
of this Agreement on any occasion shall not be considered a waiver or deprive
that party of the right thereafter to insist upon strict adherence to that term
or any other term of this Agreement. Any waiver must be in writing.

 

15.6 Headings The headings in this Agreement are solely for convenience of
reference and shall not affect its interpretation.

 

15.7 Counterparts This Agreement may be executed in counterparts, each of which
shall constitute an original and all of which together shall constitute one and
the same agreement.



--------------------------------------------------------------------------------

15.8 Condition Precedent This Agreement is conditional upon the ordinary share
capital of PLC being admitted to the Official List of The Stock Exchange,
London, England, and listing becoming effective by not later than 13th November,
1986. In the event. of such condition not being fulfilled by 13th November, 1986
all obligations of the parties hereunder shall cease and neither party shall
have any claim against the other.

ARTICLE XVI

 

16. ACQUISITIONS

The parties recognise that from time to time Licensee, or a subsidiary or
affiliate of Licensee, may wish to operate in a country or region in the
Territory a business which includes the leasing of vehicles without drivers
(“the Business”), and that Licensor or Licensee may have granted or Licensee may
now desire to grant to a third party (“a Sub-licensee”) a license to use the
Licensed Marks in such country or region. The Licensor agrees that,
notwithstanding section 2.8 or any other provision of the Trade Mark License, in
respect of those names listed in the Schedule hereto, the Licensee may carryon
or permit any subsidiary or affiliate to carryon the Business under the said
names until such time as the agreement under which the Sub-licensee carries on
business terminates or expires.

IN WITNESS WHEREOF, the parties have caused this License Agreement to be duly
executed and delivered as of the date and year first above written.

 

WIZARD CO., INC BY:  

Joseph Vittoria

Title:   Director

 

AVIS EUROPE PLC BY:  

Alun Cathcart

Title:   Director